COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ADRIENNE H. LANE
                                              MEMORANDUM OPINION *
v.   Record No. 2419-96-4                         PER CURIAM
                                                 MAY 20, 1997
JAMES SIROIS LANE


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                   Arthur B. Vieregg, Jr., Judge

           (Marcia M. Maddox; Heather A. Cooper; Law
           Office of Marcia M. Maddox, on briefs), for
           appellant.
           (David D. Masterman; Cheryl K. Graham; Condo
           & Masterman, on brief), for appellee.



     Adrienne H. Lane (mother) appeals the custody and visitation

decision of the circuit court.   The court awarded custody of the

parties' two adopted sons to James Sirois Lane (father).    Mother

contends the trial court erred by (1) failing to properly

consider the expressed wishes of the parties' older son; (2)

failing to protect the best interests of the children; and (3)

awarding custody and visitation in a punitive manner.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.   Rule 5A:27.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
controlling considerations.'"     Kogon v. Ulerick, 12 Va. App. 595,

596, 405 S.E.2d 441, 442 (1991) (citation omitted).      The trial

court is vested with broad discretion to make the decisions

necessary to safeguard and promote the child's best interests,

and its decision will not be set aside unless plainly wrong or

without evidence to support it.       See Farley v. Farley, 9 Va. App.
326, 327-28, 387 S.E.2d 794, 795 (1990).

                                  I.
     Among the factors to be considered by a court determining

the best interests of a child is "[t]he reasonable preference of

the child, if the court deems the child to be of reasonable

intelligence, understanding, age and experience to express such a

preference."   Code § 20-124.3(7).     Mother contends that the trial

court failed to properly consider her son's expressed wish that

she have custody.

     The record contains the transcript of Jonathan's testimony

to the court, during which Jonathan indicated he wanted to be

with his mother because he could talk to her more easily and

because he was afraid of his father.      The court noted that it

would consider Jonathan's testimony:
          But what you say is not necessarily -- will
          not in fact determine what I decide. It will
          be a decision in terms of what I think your
          best interests are and on the basis of
          everything that I've heard.


     After reviewing all the evidence, the court indicated it

placed "little weight" on Jonathan's stated preference when



                                  2
reaching the custody decision, finding that:
          given Jonathan's situation, his intelligence,
          his age, his relationship with those in the
          household, and being an adopted child, it
          would have been unusual for him to have
          expressed any other preference in the absence
          of child abuse or neglect by [mother] or an
          overwhelming affinity for [father].


The court found Jonathan's testimony to be "consistent with a

young man who does not wish to disappoint those who have an

investment in his stated preference."
     The trial court considered Jonathan's stated custody

preference, but found the testimony less than fully credible in

the court's assessment of the totality of the evidence and

Jonathan's best interests.   We find neither error nor abuse of

discretion.

                                 II.

     The court received four days of testimony from numerous

witnesses.    Commenting on the evidence, the court noted that many

of mother's witnesses were clearly biased and less than credible.

However, the court noted that it found mother's testimony,

viewed in light of the other evidence, as determinative.
          I found the single most important factor is
          [mother's] inability to appreciate the effect
          of her decisions on her children.
          Furthermore, the seriousness of that
          inability is magnified by [mother's]
          cognitive difficulties, which were . . .
          amply reflected in her testimony before this
          Court.


The court noted that mother "generally is quite disposed to

uncritically follow her own whims or the suggestions of those



                                  3
around her, even when those whims or suggestions of others may

negatively impact her children."       The court noted that the

children need stability, discipline and structure, which mother

had failed to provide.   The evidence indicated that mother was

caring, but failed to handle her parental responsibilities, some

of which were then assumed by the older daughter or a foreign

exchange student who lived in mother's home.

     Dr. William Zuckerman testified as an expert witness after

conducting a custody evaluation of the parents and sons.      While

noting that the children loved both parents, Dr. Zuckerman noted

that the children needed consistency "in order to promote
self-esteem and help them feel structured and help them feel

secure."   Mother's thinking was disorganized and illogical and

she had "a lot of trouble being consistent."      Dr. Zuckerman also

noted:
           I think it would be very wrenching for them
           to be moved away from their mother; but, in
           the long run, the kind of security and
           structure that [father] can provide, I think,
           is a very considerable factor . . . .


Dr. Zuckerman recommended that father have custody.

     Dr. Richard David had provided therapy to the children for

almost a year.   While Dr. David believed that the children should

remain with mother, he testified that both children had a good

relationship with father and that both needed structure. 1
     1
      We find no error in the trial court's denial of mother's
motion to add or substitute an expert witness. Mother identified
the additional witness only after the June 6, 1996 pretrial
conference and order listing the expert witnesses permitted to


                                   4
     While recognizing that "both of these parents have

troublesome shortcomings," the court concurred with Dr.

Zuckerman's recommendation that the needs of the children would

be better served by awarding custody to father.   The court's

decision was based upon its assessment of the children's best

interests in light of its determination of the credibility of the

witnesses' ore tenus testimony.    That decision is neither clearly

wrong nor unsupported by the evidence.
                               III.

     Mother contends the custody and visitation order was

punitive, based upon an unsupported claim that her relationship

with the foreign exchange student residing in the home was

"unnatural."   Mother also contends that the court erred in

placing undue emphasis on Dr. Zuckerman's testimony, by

characterizing mother's witnesses as biased, and by relying upon

the court's personal conjecture.

     "[T]he weight which should be given to evidence and whether

the testimony of a witness is credible are questions which the

fact finder must decide."   Bridgeman v. Commonwealth, 3 Va. App.
523, 528, 351 S.E.2d 598, 601 (1986).    The court recognized that

"a reasonable cooling off period" was required after the tensions

of the contested custody litigation.    After such period, the

court directed the parties to work together to promote the


testify. See City of Hopewell v. County of Prince George, 240
Va. 306, 314, 397 S.E.2d 793, 797 (1990).




                                   5
welfare of the children which could include modifications to the

"minimum baseline" visitation.   We find no evidence that the

court's visitation decision was punitive or was intended to

promote any objective other than the best interests of the

children.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                 6